


FIRST MODIFICATION AGREEMENT




This First Modification Agreement (this “Amendment”) is dated effective as of
September 15, 2014, by and between APACHE ENERGY SERVICES, LLC, a Nevada limited
liability company (“Apache Energy Services”), AQUA HANDLING OF TEXAS, LLC, a
Texas limited liability company (“Aqua Handling”), HAMILTON INVESTMENT GROUP, an
Oklahoma corporation (“HIG”), KMHVC, INC., a Texas corporation (“KMHVC”; and
with HII, Apache Energy Services, Aqua Handling and HIG, the “Borrower”),
HEARTLAND BANK, an Arkansas state bank, as administrative agent (in such
capacity, “Agent”) on behalf of the Lenders (as defined in the Credit
Agreement).  




W I T N E S S E T H:




WHEREAS, pursuant to that certain Credit Agreement (Term Loan) dated August 12,
2014 (as the same may have been or may hereafter be modified, renewed or
amended, the “Credit Agreement”), Lender has made a term loan to Borrower in the
amount of $12,000,000 (the “Term Loan”);




WHEREAS, defined terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;




WHEREAS, the Term Loan is secured, in part, by those certain Security Agreements
executed by each Borrower in favor of Agent, for the benefit of the Lenders (the
“Security Agreement”);




WHEREAS, Borrower (i) has timely notified Agent of its change of address, and
(ii) has requested an extension of the deadline by which Borrower is required to
satisfy certain post-closing obligations; and




WHEREAS, the Lenders have agreed to make such amendments, subject to the terms
and conditions set forth herein.




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Agent and Lenders hereby agree as follows:




ARTICLE I

AMENDMENT




Section 1.01.

Notices.  Section 11.4 of the Credit Agreement is hereby amended by amending and
restating the Borrower Agent’s address for notices as follows (such revised
address to be used after September 20, 2014):




HII Technologies, Inc.

8588 Katy Freeway, Suite 430

Houston, Texas 77024

Attention:  Matthew C. Flemming

Telephone: 713-821-3157

Fax: 832-553-1924

Email:  matt@hiitinc.com





FIRST MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 1




--------------------------------------------------------------------------------




ARTICLE II

GENERAL PROVISIONS

 

          Section 2.01.     Agreement Regarding Post-Closing Obligations.
 Pursuant to Section 7.2 of the Credit Agreement, within thirty (30) days of the
date of the Credit Agreement Borrower shall deliver to Agent a waiver of
landlord’s lien in form and content satisfactory to Agent, in Agent’s sole
discretion, from each landlord of Borrower for premises on which any Collateral
is kept, maintained or stored.  Borrower has requested, and the Lenders have
agreed, to extend such deadline by which such landlord’s consents shall be
delivered from thirty (30)  to sixty (60) days of the date of the Credit
Agreement.

 

          Section 2.02.    Closing Conditions.  As conditions precedent to the
effectiveness of this Amendment, all of the following shall have been satisfied:




                         (a)     Borrower shall have executed and delivered to
Agent this Amendment; and


 

(b)

Agent shall have received all resolutions, certificates or other documents
as Agent may request relating to the formation, existence and good standing of
Borrower, corporate authority for the execution and validity of this Amendment,
and all other documents, instruments and agreements and any other matters
relevant hereto or thereto, all in form and substance satisfactory to Agent.

 

          Section 2.03.     Payment of Expenses.  Borrower agrees to provide to
Agent, upon demand, the reasonable attorneys’ fees and expenses of Agent’s
counsel and other reasonable expenses incurred by Agent in connection with this
Amendment in the amount of $1,000.  

 

          Section 2.04.     Ratification.  Borrower hereby ratifies its
Obligations and each of the Transaction Documents to which it is a party, and
agrees and acknowledges that the Credit Agreement and each of the other
Transaction Documents to which it is a party shall continue in full force and
effect after giving effect to this Amendment.  Nothing in this Amendment
extinguishes, novates or releases any right, claim, Lien, security interest or
entitlement of Lenders created by or contained in any of such documents nor is
Borrower released from any covenant, warranty or obligation created by or
contained therein except as specifically provided for herein.  

 

           Section 2.05.     No Defenses.  Borrower hereby declares, as of the
date hereof, it has no set-offs, counterclaims, defenses or other causes of
action against Agent or Lenders arising out of the Facility, this Amendment or
by any documents mentioned herein or otherwise; and, to the extent any such
setoffs, counterclaims, defenses or other causes of action may exist, whether
known or unknown, such items are hereby waived by Borrower.

 

          Section 2.06.     Nonwaiver of Events of Default.  Neither this
Amendment nor any other document executed in connection herewith constitutes or
shall be deemed (a) a waiver of, or consent by Lenders to, any default or event
of default which may exist or hereafter occur under any of the Transaction
Documents, (b) a waiver by Lenders of any of Borrower’s obligations under the
Transaction Documents except as specifically provided for herein, or (c) a
waiver by Lenders of any rights, offsets, claims, or other causes of action that
Lenders may have against Borrower.

 

           Section 2.07.     Further Assurances.  The parties hereto shall
execute such other documents as may be reasonably necessary or as may be
reasonably required, in the opinion of counsel to Agent, to effect the
transactions contemplated hereby and to protect the liens and security interests
of Lenders under the Transaction Documents, the insurance thereof and the liens
and/or security interests of all other





FIRST MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 2






--------------------------------------------------------------------------------



collateral instruments, all as modified by this Amendment.  Borrower also agrees
to provide to Agent such other documents and instruments as Agent reasonably may
request in connection with the modification of the Facility effected hereby.

           Section 2.08.     Binding Agreement.  This Amendment shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
heirs, representatives, successors and assigns.

 

          Section 2.09.     Severability.  Borrower, Agent and Lenders intend
and believe that each provision in this Amendment comports with all applicable
local, state or federal laws and judicial decisions.  However, if any provision
or provisions, or if any portion of any provision or provisions, in this
Amendment is found by a court of law to be in violation of any applicable local,
state or federal ordinance, statute, law, administrative or judicial decision or
public policy, and if such court should declare such portion, provision or
provisions of this Amendment to be illegal, invalid, unlawful, void or
unenforceable as written, then it is the intent of Borrower, Agent and Lenders
that such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Amendment shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained herein and
that the rights, obligations and interests of Borrower, Agent and Lenders under
the remainder of this Amendment shall continue in full force and effect.

 

         Section 2.10.     Counterparts.  For the convenience of the parties,
this Amendment may be executed in multiple counterparts, each of which for all
purposes shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mail, facsimile
or other electronic means shall be effective as a delivery of a manually
executed counterpart of this Amendment.

 

          Section 2.11.     Choice of Law.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND
APPLICABLE UNITED STATES FEDERAL LAW.

 

          Section 2.12.     ENTIRE AGREEMENT.  THIS AMENDMENT CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF.
 FURTHERMORE, IN THIS REGARD, THIS AMENDMENT AND THE OTHER WRITTEN TRANSACTION
DOCUMENTS REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES.




THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.








FIRST MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.




BORROWER:




HII TECHNOLOGIES, INC.,

a Delaware corporation




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




APACHE ENERGY SERVICES, LLC,

a Nevada limited liability company




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




AQUA HANDLING OF TEXAS, LLC,

a Texas limited liability company




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




HAMILTON INVESTMENT GROUP,

an Oklahoma corporation




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




KMHVC, INC.,

a Texas corporation




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




[SIGNATURES CONTINUE ON FOLLOWING PAGE]








FIRST MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 4




--------------------------------------------------------------------------------

AGENT:




HEARTLAND BANK,

an Arkansas state bank




By:  

/s/ Phil Thomas

Phil Thomas, Executive Vice President




[END OF SIGNATURE PAGE]














FIRST MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 5


